United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3456
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Russell L. Ford

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                               Submitted: July 7, 2014
                                Filed: July 10, 2011
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

     Russell Ford pleaded guilty to one count of failing to register as a sex offender
and was sentenced by the District Court1 to eighteen months in prison. Ford then

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
initiated a direct criminal appeal, and his counsel filed a brief under Anders v.
California, 386 U.S. 738 (1967), and moved to withdraw. Ford thereafter filed a
pro se motion to dismiss his appeal. We now grant Ford’s motion, and we dismiss
this appeal. See Fed. R. App. P. 42(b). In addition, we grant counsel’s motion to
withdraw.
                       ______________________________




                                       -2-